Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 1 of 35




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 9:19-cv-81248-DIMITROULEAS

   PENNSYLVANIA MANUFACTURERS’
   ASSOCIATION INSURANCE
   COMPANY,

                  Plaintiff,

   v.

   NORTH AMERICAN AUTOMOTIVE
   SERVICES, INC., EDWARD NAPLETON,
   JR., DEE FRANK GRINNELL, AND JANE
   DOE,

               Defendants.
   _____________________________________/

    DEFENDANTS AND COUNTER PLAINTIFFS NORTH AMERICAN AUTOMOTIVE
      SERVICES, INC., EDWARD W. NAPLETON, AND DEE FRANK GRINNELL’S
                        ANSWER AND COUNTERCLAIM

          Defendants North American Automotive Services, Inc., Edward W. Napleton, and Dee

   Frank Grinnell (collectively, “NAAS Defendants”), by and through their counsel, hereby assert

   the following as their Answer, Affirmative Defenses, and Counterclaim to the Complaint for

   Declaratory Relief (“Complaint”) filed by Pennsylvania Manufacturers’ Association Insurance

   Company (“PMA”) [ECF 1]. As a preliminary matter, Defendant Napleton states that “Edward

   Napleton, Jr.” as pleaded in the Complaint is a misnomer, and that Napleton’s legal name is instead

   “Edward W. Napleton.”

                                              ANSWER

          NAAS Defendants generally deny each and every allegation of the Complaint that is not

   expressly admitted herein.     NAAS Defendants respond to the numbered paragraphs of the

   Complaint as follows:

                                                   1
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 2 of 35




          1.      The allegations in Paragraph 1 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants admit that there is an actual case

   and controversy between the parties. NAAS Defendants deny any remaining allegations in

   Paragraph 1.

          2.      The allegations in Paragraph 2 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants admit that PMA seeks a

   declaration that it has no duty to defend or indemnify North American Automotive Services, Inc.

   (“NAAS”) with respect to the OEO Complaint attached to the PMA Complaint as Exhibit A.

   NAAS Defendants admit that Exhibit A is a copy of the OEO Complaint. NAAS Defendants

   further aver that the allegations in the OEO Complaint speak for themselves and deny any

   characterizations or allegations set forth in Paragraph 2 that are inconsistent therewith. NAAS

   Defendants deny any remaining allegations in Paragraph 2.

          3.      The allegations in Paragraph 3 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants admit that PMA seeks a

   declaration that it has no duty to defend or indemnify Grinnell or Napleton with respect to the Civil

   Complaint attached to the PMA Complaint as Exhibit B. NAAS Defendants admit that Exhibit B

   is a copy of the original Civil Complaint. NAAS Defendants aver that a first amended Civil

   Complaint was filed after PMA’s Complaint, a copy of which is attached to NAAS Defendants’

   Counterclaims. NAAS Defendants further aver that the allegations in the Civil Complaint(s) speak

   for themselves and deny any characterizations or allegations set forth in Paragraph 3 that are

   inconsistent therewith. NAAS Defendants deny any remaining allegations in Paragraph 3.




                                                    2
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 3 of 35




                                                   I. PARTIES 1

           4.       NAAS Defendants admit on information and belief the allegations in Paragraph 4.

   NAAS Defendants further aver on information and belief that PMA also is incorporated in the

   Commonwealth of Pennsylvania.

           5.       NAAS Defendants admit the allegations in Paragraph 5.

           6.       NAAS Defendants admit the allegations in Paragraph 6.

           7.       NAAS Defendants admit the allegations in Paragraph 7.

           8.       The allegations in Paragraph 8 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants admit on information and belief

   that Defendant Jane Doe is over the age of eighteen and a citizen of Florida. NAAS Defendants

   deny any remaining allegations in Paragraph 8.

           9.       The allegations in Paragraph 9 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants admit that the amount in

   controversy exceeds $75,000 and incorporates its responses to Paragraphs 4, 5, 6, 7, and 8 of

   PMA’s Complaint regarding the citizenship of the parties as if set forth fully in response to

   Paragraph 9. NAAS Defendants deny any remaining allegations in Paragraph 9.


                                      II. JURISDICTION AND VENUE

           10.      The allegations in Paragraph 10 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants admit that PMA’s Complaint

   seeks declaratory judgments under 28 U.S.C. § 2201. NAAS Defendants deny any remaining

   allegations in Paragraph 10.



   1
    The headings in the PMA Complaint are included for the Court’s and parties’ convenience only. To the extent the
   headers in PMA’s Complaint can be read to include any allegations, NAAS Defendants deny them.
                                                          3
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 4 of 35




          11.     The allegations in Paragraph 11 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS admits that it operates in this District. NAAS

   Defendants deny any remaining allegations in Paragraph 11.

          12.     The allegations in Paragraph 12 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS denies that its principal place of business is

   in this District and avers that its principal place of business is in Illinois. NAAS Defendants deny

   any remaining allegations in Paragraph 12.

          13.     The allegations in Paragraph 13 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants admit that this action addresses

   insurance coverage for Jane Doe’s allegations regarding events taking place within this District.

   NAAS Defendants deny any remaining allegations in Paragraph 13.

          14.     The allegations in Paragraph 14 contain legal conclusions to which no response is

   required. To the extent a response is required, Grinnell denies that he is a resident in this District

   and avers that he is resident in Orlando, Florida, encompassed by the U.S. District Court for the

   Middle District of Florida. NAAS Defendants deny any remaining allegations in Paragraph 14.


                                   III. FACTUAL BACKGROUND

          15.     NAAS Defendants admit the allegations in Paragraph 15.

          16.     NAAS Defendants admit the allegations in Paragraph 16. Assumed names under

   which NAAS does business include, among others, “Napleton Automotive Group” and “Ed

   Napleton Dealership Group.”

          17.     The allegations in Paragraph 17 contain legal conclusions to which no response is

   required. NAAS Defendants admit that NAAS at times acts through Napleton Auto. NAAS



                                                     4
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 5 of 35




   Defendants deny any remaining allegations in Paragraph 17, including because “at all relevant

   times” is vague.

          18.    NAAS Defendants admit the allegations in paragraph 18.

          19.    NAAS Defendants admit the allegations in paragraph 19.

          20.    NAAS Defendants deny the allegations in paragraph 20. NAAS Defendants further

   aver that Jane Doe was previously employed as a corporate trainer by NAAS a/k/a Napleton Auto

   a/k/a Ed Napleton Dealership Group but is no longer.

          21.    NAAS Defendants admit that Exhibit A is a copy of the OEO Complaint. NAAS

   Defendants admit the remaining allegations in Paragraph 21 on information and belief.

          22.    Paragraph 22 is a characterization of the allegations in the OEO Complaint to which

   no response is required. To the extent a response is required, NAAS Defendants aver that the

   allegations in the OEO Complaint speak for themselves and deny any characterizations or

   allegations set forth in Paragraph 22 that are inconsistent therewith. NAAS Defendants deny any

   remaining allegations in Paragraph 22.

          23.    Paragraph 23 is a characterization of the allegations in the OEO Complaint to which

   no response is required. To the extent a response is required, NAAS Defendants aver that the

   allegations in the OEO Complaint speak for themselves and deny any characterizations or

   allegations set forth in Paragraph 23 that are inconsistent therewith. NAAS Defendants deny any

   remaining allegations in Paragraph 23.

          24.    Paragraph 24 is a characterization of the allegations in the OEO Complaint to which

   no response is required. To the extent a response is required, NAAS Defendants aver that the

   allegations in the OEO Complaint speak for themselves and deny any characterizations or




                                                  5
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 6 of 35




   allegations set forth in Paragraph 24 that are inconsistent therewith. NAAS Defendants deny any

   remaining allegations in Paragraph 24.

          25.    Paragraph 25 is a characterization of the allegations in the OEO Complaint to which

   no response is required. To the extent a response is required, NAAS Defendants aver that the

   allegations in the OEO Complaint speak for themselves and deny any characterizations or

   allegations set forth in Paragraph 25 that are inconsistent therewith. NAAS Defendants deny any

   remaining allegations in Paragraph 25.

          26.    Paragraph 26 is a characterization of the allegations in the OEO Complaint to which

   no response is required. To the extent a response is required, NAAS Defendants aver that the

   allegations in the OEO Complaint speak for themselves and deny any characterizations or

   allegations set forth in Paragraph 26 that are inconsistent therewith. NAAS Defendants deny any

   remaining allegations in Paragraph 26.

          27.    Paragraph 27 is a characterization of the allegations in the OEO Complaint to which

   no response is required. To the extent a response is required, NAAS Defendants aver that the

   allegations in the OEO Complaint speak for themselves and deny any characterizations or

   allegations set forth in Paragraph 27 that are inconsistent therewith. NAAS Defendants deny any

   remaining allegations in Paragraph 27.

          28.    Paragraph 28 is a characterization of the allegations in the OEO Complaint to which

   no response is required. To the extent a response is required, NAAS Defendants aver that the

   allegations in the OEO Complaint speak for themselves and deny any characterizations or

   allegations set forth in Paragraph 28 that are inconsistent therewith. NAAS Defendants deny any

   remaining allegations in Paragraph 28.




                                                  6
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 7 of 35




          29.    NAAS Defendants admit that Exhibit B is a copy of the original Civil Complaint.

   NAAS Defendants aver that a first amended Civil Complaint was filed after PMA’s Complaint, a

   copy of which is attached to NAAS Defendants’ Counterclaims. NAAS Defendants admit the

   remaining allegations in Paragraph 29.

          30.    Paragraph 30 is a characterization of the allegations in the OEO Complaint and

   Civil Complaint to which no response is required. To the extent a response is required, NAAS

   Defendants aver that the allegations in the OEO Complaint and Civil Complaint speak for

   themselves and deny any characterizations or allegations set forth in Paragraph 30 that are

   inconsistent therewith. NAAS Defendants further aver that the Civil Complaint contains more

   detailed allegations addressing the same events as the OEO Complaint. NAAS Defendants deny

   any remaining allegations in Paragraph 30.

          31.    Paragraph 31 is a characterization of the allegations in the Civil Complaint to which

   no response is required. To the extent a response is required, NAAS Defendants aver that the

   allegations in the Civil Complaint(s) speak for themselves and deny any characterizations or

   allegations set forth in Paragraph 31 that are inconsistent therewith. NAAS Defendants further

   admit that the Civil Action alleges five labeled “count[s],” including the four identified by PMA

   and one other labeled as “Count V NEGLIGENCE – PREMISES LIABILITY (Against West Palm

   Beach Marriott).” NAAS Defendants deny any remaining allegations in Paragraph 31.

          32.    NAAS Defendants admit the allegations in Paragraph 32. NAAS Defendants

   further aver that NAAS sought and seeks defense from PMA.

          33.    NAAS Defendants admit the allegations in Paragraph 33. NAAS Defendants

   further aver that NAAS sought and seeks defense and indemnity from PMA for Grinnell and

   Napleton.


                                                   7
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 8 of 35




          34.     The allegations in Paragraph 34 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants admit that PMA denies any duty

   to defend or indemnify NAAS with respect to the OEO Complaint. NAAS Defendants deny any

   remaining allegations in Paragraph 34.

          35.     The allegations in Paragraph 35 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants admit that PMA denies any duty

   to defend or indemnify Napleton and Grinnell with respect to the Civil Complaint. NAAS

   Defendants deny any remaining allegations in Paragraph 35.


                    IV. PMA’S POLICIES ISSUED TO NORTH AMERICAN

          36.     NAAS Defendants admit that PMA issued an insurance policy number 131775-04-

   99-89-7 to NAAS with a period 9/1/2017 to 9/1/2018 (“General Liability Policy”) and that

   Exhibit C is a partial copy. A more complete copy is attached to NAAS Defendants’ Counterclaim.

   The remainder of Paragraph 36 is a characterization of the General Liability Policy to which no

   response is required. To the extent a response is required, NAAS Defendants aver that the terms

   and conditions of the General Liability Policy speak for themselves and deny any allegations set

   forth in Paragraph 36 that are inconsistent therewith. NAAS Defendants deny any remaining

   allegations in Paragraph 36.

          37.     NAAS Defendants admit that the General Liability Policy contains the quoted

   language. The remainder of Paragraph 37 is a characterization of the quoted policy language to

   which no response is required. To the extent a response is required, NAAS Defendants aver that

   the terms and conditions of the General Liability Policy speak for themselves and deny any

   allegations set forth in Paragraph 37 that are inconsistent therewith. NAAS Defendants further

   aver that the General Liability Policy’s coverage grant (A) for “Bodily Injury and Property Damage

                                                   8
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 9 of 35




   Liability” contains additional language not quoted in PMA’s Complaint. NAAS Defendants

   further aver that the General Liability Policy’s general liability coverage also includes a coverage

   grant (B) for “Personal and Advertising Injury Liability” not referenced in PMA’s Complaint.

   NAAS Defendants deny any remaining allegations in Paragraph 37.

             38.   NAAS Defendants deny the allegations in Paragraph 38. NAAS Defendants further

   aver that the General Liability Policy does not define the term “accident.” The General Liability

   Policy states that in addition to its common meaning, “‘Accident’ includes continuous or repeated

   exposure to the same conditions resulting in ‘bodily injury’ or ‘property damage.’” (Emphasis

   added).

             39.   The allegations in Paragraph 39 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 39.

             40.   NAAS Defendants admit that the General Liability Policy contains the quoted

   language. The remainder of Paragraph 40 is a characterization of the quoted policy language to

   which no response is required. To the extent a response is required, NAAS Defendants aver that

   the terms and conditions of the General Liability Policy speak for themselves and deny any

   allegations set forth in Paragraph 40 that are inconsistent therewith. NAAS Defendants deny any

   remaining allegations in Paragraph 40.

             41.   The allegations in Paragraph 41 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 41.

             42.   NAAS Defendants admit that the General Liability Policy contains the quoted

   language. The remainder of Paragraph 42 is a characterization of the quoted policy language to


                                                    9
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 10 of 35




   which no response is required. To the extent a response is required, NAAS Defendants aver that

   the terms and conditions of the General Liability Policy speak for themselves and deny any

   allegations set forth in Paragraph 42 that are inconsistent therewith. NAAS Defendants deny any

   remaining allegations in Paragraph 42.

          43.      The allegations in Paragraph 43 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 43.

          44.      NAAS Defendants admit that the General Liability Policy contains the quoted

   language. The remainder of Paragraph 44 is a characterization of the quoted policy language to

   which no response is required. To the extent a response is required, NAAS Defendants aver that

   the terms and conditions of the General Liability Policy speak for themselves and deny any

   allegations set forth in Paragraph 44 that are inconsistent therewith. NAAS Defendants further

   aver that the General Liability Policy’s definition of “Suit” contains additional language not quoted

   in PMA’s Complaint. NAAS Defendants deny any remaining allegations in Paragraph 44.

          45.      The allegations in Paragraph 45 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 45.

          46.      Paragraph 46 is a characterization of the General Liability Policy to which no

   response is required. To the extent a response is required, NAAS Defendants aver that the terms

   and conditions of the General Liability Policy speak for themselves and deny any allegations set

   forth in Paragraph 46 that are inconsistent therewith. NAAS Defendants further aver that the

   exclusion to the General Liability Policy’s coverage grant (A) for “Bodily Injury and Property

   Damage Liability” labeled “Expected or Intended Injury” contains additional language not quoted


                                                    10
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 11 of 35




   in PMA’s Complaint. NAAS Defendants further aver that there is no exclusion labeled “Expected

   or Intended Injury” to the General Liability Policy’s coverage grant (B) for “Personal and

   Advertising Injury Liability.” NAAS Defendants deny any remaining allegations in Paragraph 46.

          47.      The allegations in Paragraph 47 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 47.

          48.      NAAS Defendants admit that the General Liability Policy contains the quoted

   language as part of separate exclusions to both the “Bodily Injury and Property Damage Liability”

   coverage grant and the “Personal and Advertising Injury Liability” coverage grant. The remainder

   of Paragraph 48 is a characterization of the quoted policy language to which no response is

   required. To the extent a response is required, NAAS Defendants aver that the terms and

   conditions of the General Liability Policy speak for themselves and deny any allegations set forth

   in Paragraph 48 that are inconsistent therewith. NAAS Defendants deny any remaining allegations

   in Paragraph 48.

          49.      The allegations in Paragraph 49 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 49.

          50.      NAAS Defendants admit that the General Liability Policy contains the quoted

   language. The remainder of Paragraph 50 is a characterization of the quoted policy language to

   which no response is required. To the extent a response is required, NAAS Defendants aver that

   the terms and conditions of the General Liability Policy speak for themselves and deny any

   allegations set forth in Paragraph 50 that are inconsistent therewith. NAAS Defendants further

   deny that the quoted “Who is an Insured” provision for the “acts, errors or omissions” insuring


                                                   11
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 12 of 35




   agreement is the applicable provision. NAAS Defendants further aver that the “Who is an Insured”

   provision for “General Liability Coverages” applies to those coverages. NAAS Defendants deny

   any remaining allegations in Paragraph 50.

           51.     The allegations in Paragraph 51 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 51.

           52.     NAAS Defendants admit that PMA issued an insurance policy number 201775-04-

   99-89-7 to NAAS with a period 9/1/2017 to 9/1/2018 (“WC/EL Policy”) and that Exhibit D is a

   copy.   NAAS’s copy is attached to NAAS Defendants’ Counterclaim.               The remainder of

   Paragraph 52 is a characterization of the WC/EL Policy to which no response is required. To the

   extent a response is required, NAAS Defendants aver that the terms and conditions of the WC/EL

   Policy speak for themselves and deny any allegations set forth in Paragraph 52 that are inconsistent

   therewith. NAAS Defendants deny any remaining allegations in Paragraph 52.

           53.     NAAS Defendants admit that the WC/EL Policy contains the quoted language. The

   remainder of Paragraph 53 is a characterization of the quoted policy language to which no response

   is required. To the extent a response is required, NAAS Defendants aver that the terms and

   conditions of the WC/EL Policy speak for themselves and deny any allegations set forth in

   Paragraph 53 that are inconsistent therewith. NAAS Defendants deny any remaining allegations

   in Paragraph 53.

           54.     The allegations in Paragraph 54 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 54.




                                                   12
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 13 of 35




          55.      NAAS Defendants admit that the WC/EL Policy contains the quoted language in a

   “Florida Employers Liability Coverage Endorsement.” The remainder of Paragraph 55 is a

   characterization of the quoted policy language to which no response is required. To the extent a

   response is required, NAAS Defendants aver that the terms and conditions of the WC/EL Policy

   speak for themselves and deny any allegations set forth in Paragraph 55 that are inconsistent

   therewith. NAAS Defendants deny any remaining allegations in Paragraph 55.

          56.      The allegations in Paragraph 56 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 56.

          57.      NAAS Defendants admit that the WC/EL Policy contains the quoted language. The

   remainder of Paragraph 57 is a characterization of the quoted policy language to which no response

   is required. To the extent a response is required, NAAS Defendants aver that the terms and

   conditions of the WC/EL Policy speak for themselves and deny any allegations set forth in

   Paragraph 57 that are inconsistent therewith. NAAS Defendants deny any remaining allegations

   in Paragraph 57.

          58.      The allegations in Paragraph 58 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 58.

          59.      The allegations in Paragraph 59 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 59.




                                                   13
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 14 of 35




          60.      The allegations in Paragraph 60 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 60.

          61.      The allegations in Paragraph 61 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 61.


     COUNT I – DECLARATORY JUDGMENT (28 U.S.C. § 2201) – OEO COMPLAINT

          62.      NAAS Defendants incorporate their responses to Paragraphs 1 through 61 of the

   Complaint as if set forth fully in response to Paragraph 62.

          63.      The allegations in Paragraph 63 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 63.

          64.      The allegations in Paragraph 64 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 64.

          65.      The allegations in Paragraph 65 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 65.

          66.      The allegations in Paragraph 66 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 66.




                                                   14
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 15 of 35




          67.      The allegations in Paragraph 67 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 67.

          68.      The allegations in Paragraph 68 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 68.

          69.      The allegations in Paragraph 69 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 69.

          70.      The allegations in Paragraph 70 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 70.

          71.      The allegations in Paragraph 71 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 71.

          72.      The allegations in Paragraph 72 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 72.

          73.      The allegations in Paragraph 73 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 73.




                                                   15
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 16 of 35




          74.      The allegations in Paragraph 74 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 74.

          75.      The allegations in Paragraph 75 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 75.

          76.      The allegations in Paragraph 76 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 76.

          77.      The allegations in Paragraph 77 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 77.

          78.      The allegations in Paragraph 78 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 78.


    COUNT II – DECLARATORY JUDGMENT (28 U.S.C. § 2201) – CIVIL COMPLAINT

          79.      NAAS Defendants incorporate their responses to Paragraphs 1 through 78 of the

   Complaint as if set forth fully in response to Paragraph 79.

          80.      The allegations in Paragraph 80 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 80.




                                                   16
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 17 of 35




          81.      The allegations in Paragraph 81 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 81.

          82.      The allegations in Paragraph 82 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 82.

          83.      The allegations in Paragraph 83 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 83.

          84.      The allegations in Paragraph 84 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 84.

          85.      The allegations in Paragraph 85 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 85.

          86.      The allegations in Paragraph 86 contain legal conclusions to which no response is

   required. To the extent a response is required, NAAS Defendants deny the allegations in

   Paragraph 86.


                                    AFFIRMATIVE DEFENSES

          As separate and distinct affirmative defenses to the Complaint, and each cause of action

   alleged therein, Defendant allege as follows:

                                 FIRST AFFIRMATIVE DEFENSE

          The Complaint fails to state a claim upon which relief can be granted.

                                                   17
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 18 of 35




                                SECOND AFFIRMATIVE DEFENSE

          The claims in the Complaint are barred to the extent this Court’s subject matter

   jurisdiction is not satisfied by complete diversity of citizenship between plaintiff and all actual

   and/or necessary defendants.

                                  THIRD AFFIRMATIVE DEFENSE

          The claims in the Complaint are barred, in whole or in part, to the extent they require

   determination of any questions in controversy in the action initiated by Jane Doe’s Civil

   Complaint, pursuant to the Brillhart/Wilton doctrine. Wilton v. Seven Falls Co., 515 U.S. 277

   (1995); Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942).

                                FOURTH AFFIRMATIVE DEFENSE

          The claims in the Complaint are barred in part because PMA’s duty to indemnify is not

   ripe for adjudication until the underlying claim is resolved. Mid-Continent Cas. Co. v. Delacruz

   Drywall Plastering & Stucco, Inc., 766 F. App’x 768, 770 (11th Cir. 2019).

                                  FIFTH AFFIRMATIVE DEFENSE

          The claims in the Complaint are barred, in whole or in part, because Jane Doe’s allegations

   are within the terms of defense coverage provided by PMA and are not excluded therefrom.

                                  SIXTH AFFIRMATIVE DEFENSE

          The claims in the Complaint are barred, in whole or in part, by reason of the doctrine of

   waiver or estoppel.

                               SEVENTH AFFIRMATIVE DEFENSE

          The claims in the Complaint are barred, in whole or in part, by reason of the doctrine of

   unclean hands.




                                                    18
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 19 of 35




                                  EIGHTH AFFIRMATIVE DEFENSE

             The claims in the Complaint are barred, in whole or in part, by reason of the doctrine of

   laches.

                                   NINTH AFFIRMATIVE DEFENSE

             NAAS Defendants incorporate by reference, as if fully set forth herein, each and every

   legal defense asserted in any pleading in this action which is applicable to and supportive of NAAS

   Defendants’ defense in this action and is not otherwise set forth herein. NAAS Defendants reserve

   the right to seek leave of the Court to amend this Answer and/or add affirmative defenses that

   become known to it through discovery and the course of litigation.

                                             JURY DEMAND

             NAAS Defendants hereby demand a trial by jury on all issues so triable in this case.




                                                     19
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 20 of 35




                                               COUNTERCLAIM

           1.       This is an insurance coverage lawsuit for declaratory judgment and damages for

   breach of contract. Defendant and Counterclaim Plaintiff North American Automotive Services,

   Inc. (“NAAS”) 2 paid premiums to purchase multiple interlocking business insurance policies from

   Plaintiff and Counterclaim Defendant, Pennsylvania Manufacturers’ Insurance Company

   (“PMA”) for the period September 1, 2017 to September 1, 2018.

           2.       Those policies include the Commercial Garage/Auto Dealers Liability insurance

   policy No. 131775-04-99-89-7 (the “General Liability Policy”), which includes a Commercial

   General Liability Coverage Part, and Workers Compensation and Employers Liability insurance

   policy No. 201775-04-99-89-7 (the “WC/EL Policy”). NAAS’s copy of the General Liability

   Policy is attached hereto as Exhibit 1. NAAS’s copy of the WC/EL Policy is attached hereto as

   Exhibit 2. Both the General Liability Policy and WC/EL Policy were delivered to NAAS in Illinois.

           3.       Pursuant to those policies, PMA agreed to defend its policyholder NAAS (and its

   executives and other employees under the General Liability Policy) against certain claims for

   alleged bodily injuries and personal injuries, including injuries to third parties and employees

   outside the course of employment under the Commercial General Liability Coverage Part of the

   General Liability Policy and injuries to employees in the course of their employment under the

   WC/EL Policy.

           4.       Underlying claimant and nominal Defendant Jane Doe alleged bodily injuries and

   personal injuries in the OEO Complaint, first Civil Complaint, and Doe FAC (all as further defined

   below) of the kind covered by the insurance policies that PMA sold to NAAS.




   2
    Defined terms in Counter Plaintiffs the NAAS Defendants’ Counterclaim are used consistently with their use in
   NAAS Defendants’ Answer and Affirmative Defenses unless otherwise noted.
                                                          20
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 21 of 35




           5.     PMA was and is required to provide a defense pursuant to the insurance issued.

   PMA instead denied coverage to its insureds and brought the instant insurance coverage lawsuit

   against them, further increasing their out-of-pocket costs and aggravating PMA’s breach of

   contract.

           6.     NAAS, Edward W. Napleton, and Dee Frank Grinnell (“Counter Plaintiffs”) seek

   declaratory judgments to determine PMA’s obligations pursuant to the insurance policies issued.

   Counter Plaintiffs also seek damages for breach of contract for PMA’s failure to defend NAAS,

   Edward W. Napleton, and Dee Frank Grinnell in connection with the allegations asserted against

   them.

                                              THE PARTIES

           7.     Counter Plaintiff NAAS is an Illinois corporation with its principal place of

   business at 1 Oakbrook Terrace, Suite 600, Oakbrook Terrace, Illinois 60181. NAAS provides a

   wide range of services and support to auto, marine, RV, motorcycle and powersports dealerships

   throughout the United States, including in the State of Florida.

           8.     Counter Plaintiff Napleton is an individual over the age of eighteen and a citizen of

   Illinois. Napleton was in August 2018 and remains an insured under the General Liability Policy.

           9.     Counter Plaintiff Grinnell is an individual over the age of eighteen and a citizen of

   Florida. Grinnell was in August 2018 and remains an insured under the General Liability Policy.

           10.    On information and belief, Counter Defendant PMA is an insurance company

   incorporated in the Commonwealth of Pennsylvania with its principal place of business at

   380 Sentry Parkway, Blue Bell, PA 19422-0754.

                                     JURISDICTION AND VENUE

           11.    These Counterclaims are filed pursuant to Fed. R. Civ. P. 13 and 28 U.S.C. § 1332.


                                                   21
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 22 of 35




                                 THE GENERAL LIABILITY POLICY

             12.   The General Liability Policy’s Section II – General Liability Insurance Coverages

   insuring agreement A for “Bodily Injury and Property Damage Liability” provides in part that

   PMA “will pay all sums the ‘insured’ must pay as damages because of ‘bodily injury’ or ‘property

   damage’ to which this insurance applies, caused by an ‘accident’, and resulting from your ‘auto

   dealer operations’ other than the ownership, maintenance, or use of ‘autos.’”

             13.   The General Liability Policy’s Section II – General Liability Insurance Coverages

   insuring agreement B for “Bodily Injury and Property Damage Liability” also provides in part that

   PMA “ha[s] the right and duty to defend against a ‘suit’ asking for these damages.”

             14.   The General Liability Policy’s Section V – Definitions states that an “accident” for

   purposes of the General Liability Policy also “includes continuous or repeated exposure to the

   same conditions resulting in ‘bodily injury’ or ‘property damage’.”

             15.   The General Liability Policy’s Section V – Definitions defines “bodily injury” as

   “bodily injury, sickness or disease sustained by a person including death resulting from any of

   these.”

             16.   The General Liability Policy’s Section V – Definitions defines “auto dealer

   operations” as “the ownership, maintenance or use of locations for an ‘auto’ dealership and that

   portion of the roads or other accesses that adjoin these locations. ‘Auto dealer operations’ also

   include all operations necessary or incidental to an ‘auto’ dealership.”

             17.   The General Liability Policy’s Section II – General Liability Insurance Coverages

   insuring agreement B for “Personal and Advertising Injury Liability” provides in part that PMA

   “will pay all sums the ‘insured’ must pay as damages because of ‘personal and advertising injury’




                                                    22
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 23 of 35




   to which this insurance applies, caused by an offense arising out of your ‘auto dealer operations’,

   but only if the offense was committed in the coverage territory during the policy period.”

          18.     The General Liability Policy’s Section II – General Liability Insurance Coverages

   insuring agreement B for “Personal and Advertising Injury Liability” also provides in part that

   PMA “will have the right and duty to defend against a ‘suit’ asking for these damages.”

          19.     The General Liability Policy’s Section V – Definitions defines “personal and

   advertising injury” as “injury, including consequential ‘bodily injury’, arising out of one or more

   of the following offenses”:


                         1. False arrest, detention or imprisonment;
                         2. Malicious prosecution;
                         3. The wrongful eviction from, wrongful entry into,
                         or invasion of the right of private occupancy of
                         a room, dwelling or premises that a person
                         occupies, committed by or on behalf of its
                         owner, landlord or lessor;
                         4. Oral or written publication, in any manner, of
                         material that slanders or libels a person or
                         organization or disparages a person's or
                         organization's goods, products or services;
                         5. Oral or written publication, in any manner, of
                         material that violates a person’s right of
                         privacy;
                         6. The use of another’s advertising idea in your
                         “advertisement”; or
                         7. Infringing upon another’s copyright, trade dress
                         or slogan in your “advertisement”.

          20.     The General Liability Policy’s Section II – General Liability Insurance Coverages

   insuring agreement B for “Personal and Advertising Injury Liability” also provides in part that

   PMA “will have the right and duty to defend against a ‘suit’ asking for these damages.”




                                                   23
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 24 of 35




                                        THE WC/EL POLICY

          21.      PMA promised under the Employers Liability coverage provided in Part II of the

   WC/EL Policy to “pay all sums that [NAAS] legally must pay as damages because of bodily injury

   to your employees, provided the bodily injury is covered by this Employers Liability Insurance.”

          22.      Among other requirements, that coverage first requires that “[t]he bodily injury

   must arise out of and in the course of the injured employees’ employment by you.”

          23.      PMA agreed under the Employers Liability coverage provided in Part II of the

   WC/EL Policy that it would “have the right and duty to defend, at our expense, any claim,

   proceeding or suit against you for damages payable by this insurance. We have the right to

   investigate and settle these claims, proceedings and suits.”

                                    JANE DOE’S ALLEGATIONS

          24.      The operative complaint in Jane Doe’s civil lawsuit against Grinnell, Napleton, the

   West Palm Beach Marriott, and PMB Properties, LLC is the (first) Amended Complaint dated

   September 11, 2019. A true and correct copy of the Amended Complaint (“Doe FAC”) is attached

   as Exhibit 3.

          25.      The Doe FAC alleges in Paragraph 9 that “[a]t all relevant times, Plaintiff Jane Doe

   was employed by Napleton Automotive Group as a Corporate Trainer” and that “[o]n Tuesday

   August 7, 2018, Plaintiff attended an evening work function at a restaurant in West Palm Beach”

   also attended by Grinnell and Napleton.

          26.      The Doe FAC alleges in Paragraph 12 that a video exists showing Grinnell and

   Napleton “taking Jane Doe to hotel room no. 102 shortly after midnight” and at that time “Jane

   Doe could not walk herself, and was in a helpless and dependent state.”




                                                    24
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 25 of 35




          27.     The Doe FAC further alleges in Paragraph 12 that the video shows that Grinnell,

   with Napleton present, “opened the door to the hotel room with a card key,” that “[b]efore entering

   the room, Jane Doe fell to the ground unconscious,” and that Grinnell “grabbed Jane Doe by her

   feet and dragged her into the room.”

          28.     The Doe FAC alleges in Paragraph 13 that “[u]pon information and belief, the hotel

   room where Jane Doe was placed while she was unconscious was obtained and/or purchased by”

   Grinnell, that Jane Doe was “brought through the hotel to the room in an incapacitated state,” and

   that “[a]t no point did Jane Doe appear to hotel personnel by her own volition to secure a room in

   the hotel.”

          29.     The Doe FAC alleges in Paragraph 14 that a video exists showing Grinnell and

   Napleton leaving Jane Doe in the hotel room, but that “a short time later, video surveillance shows

   Jane Doe attempting to escape, leaving the room and moving down the hall but falling in the

   hallway unconscious.”

          30.     The Doe FAC alleges in Paragraphs 15 & 16 that, after the West Palm Beach

   Marriott hotel staff discovered Jane Doe they “placed her in a wheelchair and brought her to the

   lobby,” at which point the Doe FAC alleges an unnamed “Napleton Automotive Group executive

   walked up and attempted to take her away in the wheelchair.”

          31.     The Doe FAC alleges in Paragraph 17 that when Grinnell “became aware that Jane

   Doe was in the lobby in her diminished state,” he “instructed hotel staff to bring Jane Doe back to

   room 102, where he and [Napleton] had placed her a short time before.” The Doe FAC further

   alleges in Paragraph 17 that “hotel staff complied with [Grinnell’s] instruction and placed Jane

   Doe in that hotel room.”




                                                   25
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 26 of 35




           32.     The Doe FAC alleges in paragraph 18 that a video exists showing that soon after,

   “Grinnell obtained from a West Palm Beach Marriott employee or agent at the lobby desk a card

   key for room 102 where Jane Doe had been placed,” and that “Grinnell handed the card key to

   Eddie Napleton.” The Doe FAC further alleges in paragraph 18 that Grinnell, Napleton, and a

   third unnamed man “proceed[ed] toward room 102” together.

           33.     The Doe FAC alleges in paragraphs 19 & 20 that “Napleton alone then entered

   room 102 with the key card he had just obtained” from Grinnell after he “called Jane Doe’s cell

   phone from his cell phone,” which “[s]he did not answer because she was unconscious.

           34.     The Doe FAC alleges in Paragraph 21 that subsequent to entering the room,

   Napleton “engaged in sex with Jane Doe … when she was … incapable of consent to a sexual act.”

           35.     The Doe FAC alleges in Paragraph 26 that “[a]s a result of the [alleged] sexual

   battery, Jane Doe has been emotionally distraught and has suffered severe, continuing and

   permanent injuries, including shame, humiliation, depression, anxiety, lack of trust, and the

   inability to lead a normal life.”

           36.     The OEO Complaint contains less detailed allegations addressing the same events

   as the original Civil Complaint and Doe FAC. In short, and only as summary of the actual written

   allegations which must speak for themselves, the OEO Complaint allegations include but are not

   limited to the allegations that: (1) Jane Doe attended an evening work function with Grinnell and

   Napleton in West Palm Beach; (2) Grinnell and Napleton afterward placed Jane Doe in a hotel

   room while she was unconscious and/or otherwise in a helpless state; (3) that Jane Doe exited the

   hotel room shortly thereafter and fell in the hallway; (4) that hotel staff found Jane Doe and

   returned her to the same hotel room; (5) that Grinnell obtained a key to the same hotel room from

   hotel staff; (6) that Grinnell handed that key to Napleton; (7) that Napleton entered the room alone;


                                                    26
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 27 of 35




   (8) that Jane Doe was sexually assaulted by Napleton; and (9) that Jane Doe has suffered resulting

   psychological and emotional injuries.

          37.     The Civil Complaint initiated a “suit” asking for “damages” from Grinnell and

   Napleton because of “personal and advertising injury” caused by an offense arising out of “auto

   dealer operations” within the meaning of the General Liability Policy. The Doe FAC is the

   operative complaint in that action and seeks the same damages from Grinnell and Napleton.

          38.     The Civil Complaint initiated a “suit” asking for “damages” from Grinnell and

   Napleton because of “bodily injury” caused by an “accident” resulting from “auto dealer

   operations” within the meaning of the General Liability Policy. The Doe FAC is the operative

   complaint in that action and seeks the same damages from Grinnell and Napleton.


        THE COVERAGE DISPUTE BETWEEN PMA AND COUNTER PLAINTIFFS

          39.     NAAS provided timely notice to PMA of the OEO Complaint and sought defense

   coverage on behalf of all insureds covered as to that proceeding.

          40.     PMA denied coverage for the OEO Complaint on or about July 18, 2019.

          41.     NAAS provided timely notice to PMA of the Doe Lawsuit and sought defense

   coverage on behalf of all insureds covered as to that proceeding.

          42.     PMA denied coverage for the Doe Lawsuit on or about September 9, 2019, and

   simultaneously filed this declaratory judgment action.

          43.     PMA had and has a duty to defend Grinnell and Napleton against the entire Doe

   Lawsuit pursuant to the General Liability Policy and is in continuing breach of that duty.




                                                   27
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 28 of 35




                   COUNT I – BREACH OF CONTRACT ON DUTY TO DEFEND
                              (BY ALL COUNTER PLAINTIFFS)

             44.   Counter Plaintiffs allege the foregoing Paragraphs 1 through 43 of this

   Counterclaim as if fully set forth herein.

             45.   The General Liability Policy constitutes a lawfully-binding contract between PMA

   and Counter Plaintiffs.

             46.   Counter Plaintiffs have complied with all necessary terms and conditions contained

   in the General Liability Policy, except to the extent that their performance is futile or has been or

   is excused by PMA.

             47.   Counter Plaintiffs have demanded PMA’s performance under the General Liability

   Policy.

             48.   PMA had and has a “duty to defend” Grinnell and Napleton in the Doe Lawsuit

   pursuant to the General Liability Policy, based on the allegations contained in the original

   Complaint and Doe FAC.

             49.   PMA’s duty to defend Grinnell and Napleton encompasses the entire Doe Lawsuit.

             50.   PMA’s duty to defend Grinnell and Napleton in the Doe Lawsuit pursuant to the

   General Liability Policy encompasses defense costs incurred by NAAS, Grinnell, and Napleton to

   counter the same and factually related allegations in the Doe Lawsuit and other proceedings,

   including the proceeding initiated by the OEO Complaint and the criminal proceeding against

   Napleton.

             51.   PMA denied coverage and refused to assume its “duty to defend” its insureds

   against the allegations made in the Doe Lawsuit.




                                                    28
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 29 of 35




          52.     PMA’s denial of coverage and refusal to assume its “duty to defend” deprived

   Counter Plaintiffs of the benefits of PMA’s insurance coverage with respect to the Doe Lawsuit

   and constitutes a material breach of PMA’s obligations pursuant to the General Liability Policy.

          53.     As a direct and proximate result of PMA’s breach of its “duty to defend” pursuant

   to the General Liability Policy, Counter Plaintiffs have incurred, among other amounts, defense

   costs defending against the allegations asserted in the Doe Lawsuit and in the future are likely to

   incur substantial additional costs and damages, as such costs are continuing.

          54.     Counter Plaintiffs are entitled to damages for breach of contract according to proof.

       COUNT II – DECLARATORY JUDGMENT ON PMA’S DUTY TO DEFEND IN
      CONNECTION WITH THE DOE LAWSUIT UNDER THE GENERAL LIABILITY
                                 POLICY

                                 (BY ALL COUNTER PLAINTIFFS)

          55.     Counter Plaintiffs allege the foregoing Paragraphs 1 through 43 of this

   Counterclaim as if fully set forth herein.

          56.     A justiciable controversy exists between Counter Plaintiffs, on the one hand, and

   PMA, on the other, as to their respective rights and obligations, and the defense coverage owed

   pursuant to the General Liability Policy for Doe Lawsuit.

          57.     Counter Plaintiffs seek a judicial determination to resolve a present justiciable

   controversy among the parties regarding the defense coverage of the Doe Lawsuit pursuant to the

   General Liability Policy.

          58.     Counter Plaintiffs are entitled to a judicial declaration by the Court pursuant to 28

   U.S.C. §§ 2201 and 2202 that PMA is obligated to provide a full defense against the Doe Lawsuit.

          59.     The issuance of declaratory relief by this Court will terminate some or all of the

   existing controversy among the parties.


                                                   29
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 30 of 35




                              COUNT III –
        DECLARATORY JUDGMENT ON PMA’S DUTY TO DEFEND NAAS IN
    CONNECTION WITH THE OEO COMPLAINT UNDER THE GENERAL LIABILITY
                               POLICY

                                   (BY COUNTER PLAINTIFF NAAS)

          60.     Counter Plaintiff NAAS alleges the foregoing Paragraphs 1 through 43 of this

   Counterclaim as if fully set forth herein.

          61.     A justiciable controversy exists between Counter Plaintiff NAAS, on the one hand,

   and PMA, on the other, as to their respective rights and obligations, and the defense coverage owed

   to NAAS pursuant to the General Liability Policy for the OEO Complaint.

          62.     Counter Plaintiff NAAS seeks a judicial determination to resolve a present

   justiciable controversy among the parties regarding the defense coverage of the OEO Complaint

   pursuant to the General Liability Policy.

          63.     Counter Plaintiff NAAS is entitled to a judicial declaration by the Court pursuant

   to 28 U.S.C. §§ 2201 and 2202 regarding the defense coverage of the OEO Complaint pursuant to

   the General Liability Policy.

          64.     The issuance of declaratory relief by this Court will terminate some or all of the

   existing controversy among the parties.

                              COUNT IV –
         DECLARATORY JUDGMENT ON PMA’S DUTY TO DEFEND NAAS IN
       CONNECTION WITH THE OEO COMPLAINT UNDER THE WC/EL POLICY

                                   (BY COUNTER PLAINTIFF NAAS)

          65.     Counter Plaintiff NAAS alleges the foregoing Paragraphs 1 through 43 of this

   Counterclaim as if fully set forth herein.




                                                   30
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 31 of 35




          66.     A justiciable controversy exists between Counter Plaintiff NAAS, on the one hand,

   and PMA, on the other, as to their respective rights and obligations, and the defense coverage owed

   to NAAS pursuant to the WC/EL Policy for the OEO Complaint.

          67.     Counter Plaintiff NAAS seeks a judicial determination to resolve a present

   justiciable controversy among the parties regarding the defense coverage of the OEO Complaint

   pursuant to the WC/EL Policy.

          68.     Counter Plaintiff NAAS is entitled to a judicial declaration by the Court pursuant

   to 28 U.S.C. §§ 2201 and 2202 regarding the defense coverage of the OEO Complaint pursuant to

   the WC/EL Policy.

          69.     The issuance of declaratory relief by this Court will terminate some or all of the

   existing controversy among the parties.


                                  COUNT V –
                DECLARATORY JUDGMENT ON PMA’S DUTY TO INDEMNIFY

                                 (BY ALL COUNTER PLAINTIFFS)

          70.     Counter Plaintiffs allege the foregoing Paragraphs 1 through 43 of this

   Counterclaim as if fully set forth herein.

          71.     PMA’s duty to indemnify Counter Plaintiffs is contingent upon the resolution of a

   suit against them by judgment or settlement.

          72.     In the event of a resolution of the Doe Lawsuit or factually related allegations in

   other proceedings by judgment or settlement, a justiciable controversy will exist between any

   Counter Plaintiff(s) liable for or paying toward the judgment or settlement, on the one hand, and

   PMA, on the other, as to their respective rights and obligations, and the indemnity coverage owed

   to such Counter Plaintiffs under the General Liability Policy and/or WC/EL Policy.


                                                   31
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 32 of 35




          73.    In the event of such a judgment or settlement, any Counter Plaintiff(s) liable for or

   paying toward the judgment or settlement will be entitled to a judicial declaration by the Court

   pursuant to 28 U.S.C. §§ 2201 and 2202 regarding the indemnity coverage owed by PMA under

   the General Liability Policy and/or WC/EL Policy.

          74.    The issuance of declaratory relief by this Court if and after this Count V shall

   become ripe will terminate some or all of the controversy among the parties.


                                      PRAYER FOR RELIEF

   WHEREFORE, Counter Plaintiffs request that the Court enter an order and judgment in its favor

   and against PMA as follows:

      A. ON COUNT I, awarding compensatory and consequential damages to Counter Plaintiffs

          and against PMA as a result of PMA’s breach of its contractual duties under the General

          Liability Policy to defend and pay all defense costs benefitting Grinnell’s and Napleton’s

          defense of the Doe Lawsuit.

      B. ON COUNT II, declaring that PMA is obligated to defend Grinnell and Napleton in the

          Doe Lawsuit under the General Liability Policy and to pay all defense costs incurred by

          NAAS, Grinnell, and Napleton to counter the same and factually related allegations in the

          Doe Lawsuit and other proceedings.

      C. ON COUNT III, declaring whether and on what terms PMA is obligated to defend NAAS

          for the OEO Complaint under the General Liability Policy.

      D. ON COUNT IV, declaring whether and on what terms PMA is obligated to defend

          NAAS for the OEO Complaint under the WC/EL Policy.




                                                  32
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 33 of 35




      E. ON COUNT V, declaring whether and on what terms PMA is obligated to indemnify

         Counter Plaintiffs if and after they incur liability by judgment or settlement for the Doe

         Lawsuit or factually related allegations in other proceedings.

      F. Awarding Counter Plaintiffs pre- and post-judgment interest under 735 Ill. Comp. Stat.

         Ann. 5/2-1303 or other applicable law, and any interest for late payment of insurance

         proceeds under applicable law.

      G. Awarding Counter Plaintiffs their attorneys’ fees incurred to respond to PMA’s denial of

         insurance and in this lawsuit, to the full extent permitted under applicable law.

      H. Awarding Counter Plaintiffs any and all such other and further relief as this Court may

         deem proper and just.

                                          JURY DEMAND

         NAAS Defendants hereby demand a trial by jury on all issues so triable in this case.


   Dated: December 23, 2019                    BLANK ROME LLP


                                               /s/ Anthony R. Yanez                   _
                                               Anthony R. Yanez (Florida Bar No. 45219)
                                               ayanez@blankrome.com
                                               Broward Financial Centre
                                               500 East Broward Boulevard | Suite 2100
                                               Fort Lauderdale, FL 33394
                                               Tel.: 954.512.1800
                                               Fax: 954.512.1818

                                               Jared Zola (pro hac vice)
                                               jzola@blankrome.com
                                               1271 Avenue of the Americas
                                               New York, NY 10020
                                               Tel.: 212.885.5000
                                               Fax: 212.885.5001



                                                  33
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 34 of 35




                                      Kyle P. Brinkman (pro hac vice)
                                      kbrinkman@blankrome.com
                                      Shareen Sarwar (pro hac vice)
                                      ssarwar@blankrome.com
                                      1825 Eye Street NW
                                      Washington, DC 20006
                                      Tel.: 202.420.2200
                                      Fax: 202.420.3171

                                      Attorneys for Defendants / Counter Plaintiffs
                                      North American Automotive Services, Inc.,
                                      Edward W. Napleton, and Dee Frank Grinnell




                                        34
Case 9:19-cv-81248-WPD Document 22 Entered on FLSD Docket 12/23/2019 Page 35 of 35




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 23, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of the Notice of Electronic Filing

   generated by CM/ECF.

                                                         /s/ Anthony R. Yanez           _
                                                         Anthony R. Yanez




                                                    35
